DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/18 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “abundant” in claim 1 is a relative term which renders the claim indefinite. The term “abundant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The “abundant training dataset” is rendered indefinite by the relative term.
The term “rare” in claim 1 is a relative term which renders the claim indefinite. The term “rare” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The “rare class training dataset”, “synthetic rare class super data”, “synthetic rare class dataset” are rendered indefinite by the relative term.
The term “super” in claim 1 is a relative term which renders the claim indefinite.  The term “super” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonable apprised of the scope of the invention.  The “synthetic rare class super dataset” is rendered indefinite by the relative term.
The term “minimum” in claim 1 is a relative term which renders the claim indefinite.  The term “minimum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonable apprised of the scope of the invention.  The “minimum redundancy” is rendered indefinite by the relative term.
The term “extended” in claim 1 is a relative term which renders the claim indefinite.  The term “extended” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonable apprised of the scope of the invention.  The “extended synthetic rare class super dataset” and “extended oversampling” are rendered indefinite by the relative term.
The term “maximum” in claim 1 is a relative term which renders the claim indefinite.  The term “maximum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonable apprised of the scope of the invention.  The “maximizing similarity”, “maximizing mutual information”, and “maximizing diversity” are rendered indefinite by the relative term.
Claim 2 also contains the relative term “extended” in claim limitations which are rendered indefinite by the relative term as in claim 1.
Claim 3 also contains the relative term “abundant” in claim limitations which are rendered indefinite by the relative term as in claim 1.
The term “non-anomalous” in claim 3 is a relative term which renders the claim indefinite.  The term “non-anomalous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonable apprised of the scope of the invention.  The “labeled non-anomalous examples” is rendered indefinite by the relative term.
Claim 3 also contains the relative term “rare” in claim limitations which are rendered indefinite by the relative term as in claim 1.
The term “anomalous” in claim 3 is a relative term which renders the claim indefinite.  The term “anomalous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonable apprised of the scope of the invention.  The “labeled anomalous examples” is rendered indefinite by the relative term.
Claim 4 also contains the relative terms “rare”, “extended” and “super” in claim limitations which are rendered indefinite by the relative term as in claim 1.
Claim 6 also contains the relative term “rare” in claim limitations which are rendered indefinite by the relative term as in claim 1.
Claims 7-13 contain the above-stated relative terms in claim limitations which are rendered indefinite by the relative terms as in claims 1-6.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite analyzing, generating, and extracting various datasets and sub datasets using various mathematical calculations and/or relationships (i.e. oversampling method, similarity, diversity in the dataset). This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because hardware processors and data storage devices are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936.  The examiner can normally be reached on Monday and Tuesday 8:00AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTIN DOBBS
Examiner
Art Unit 2488


/Kristin Dobbs/
Patent Examiner, AU 2488

/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488